Citation Nr: 1330298	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The claim for entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that a withdrawal of the appeals for entitlement to service connection for an acquired psychiatric disorder and a skin disability was requested. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a skin disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's attorney withdrew the appeals for entitlement to service connection for an acquired psychiatric disorder and a skin disability in a July 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

The appeal for entitlement to service connection for a skin disability, to include as due to herbicide exposure, is dismissed.


REMAND

In April 2013, the Veteran filed a notice of disagreement (NOD) with a March 2013 rating decision denying entitlement to TDIU.  The Veteran has not been provided a statement of the case (SOC) in response to his disagreement, and a remand is therefore required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and his attorney on the issue of entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to the TDIU claim, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


